Allowance
	Claims 1-20 are deemed patentable. 
The specific limitations of “a first shaft fixedly coupled to the secondary screen housing; a second shaft rotationally coupled to the base housing; a one-way needle bearing fixedly coupled to the base housing, wherein the second shaft passes through the one-way needle bearing, and wherein the one-way needle bearing allows the second shaft to freely rotate in a first direction, and wherein the one-way needle bearing prevents rotation of the second shaft in a second direction; and a coupling joint that selectively couples the first shaft and the second shaft; and a trigger that is operable to selectively engage and disengage the coupling joint of the hinge” in Claim 1, and similarly in Claim 14, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Zaloom (US Patent 9,483,083) discloses a portable computing device for interactive gaming, the device comprising: a secondary screen housing that includes a display screen; a base housing; a hinge rotationally coupled between the secondary screen housing and the base housing, wherein the hinge comprises: a first shaft fixedly coupled to the secondary screen housing; a second shaft rotationally coupled to the base housing; and a trigger that is operable to selectively engage and disengage the coupling joint of the hinge.  
However, Zaloom does not disclose a first shaft fixedly coupled to the secondary screen housing; a second shaft rotationally coupled to the base housing; a one-way needle bearing fixedly coupled to the base housing, wherein the second shaft passes through the one-way needle bearing, and wherein the one-way needle bearing allows the second shaft to freely rotate in a first direction, and wherein the one-way needle bearing prevents rotation of the 
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  Applicant has filed a terminal disclaimer on 06/28/2021 (approved same day) overcoming the prior obvious type double patenting rejections.  No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADRIAN S WILSON/Primary Examiner, Art Unit 2841